       Case 1:19-cv-00773-KG-SCY Document 18 Filed 04/30/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

ISHMEL NORMAN,

       Plaintiff,

vs.                                               Civ. No. 19-773 KG/SCY

ALBUQUERQUE POLICE DEPT. OFFICERS
LAMARCUS STALLINGS, JOSHUA CHAFFIN,
and SGT. GUSTAVO GOMEZ,

       Defendants.

                              FINAL ORDER OF DISMISSAL

       Having granted Defendants’ Motion to Dismiss Plaintiff’s First Amended Complaint

Under Rule 12(b)(6) on Qualified Immunity and Other Grounds (Doc. 9) by entering a

Memorandum Opinion and Order contemporaneously with this Final Order of Dismissal,

       IT IS ORDERED that this lawsuit is dismissed without prejudice.




                                                  _______________________________
                                                  UNITED STATES DISTRICT JUDGE
